Dewey, J.
The conveyance under which the demandant claims title was not void, as in contravention of St. 1856, c. 284, §§ 25, 26, upon the facts found in the case. The grantor did not stand in the relation of a debtor to the plaintiff. He owed him no money, nor was he liable to be charged for any indebtedness therefor. His only duty was to make the conveyance of the estate for which the money was paid. Upon the payment of the entire purchase money to the vendor, in equity he held the estate in trust for the benefit of the party paying the same. The execution of the deed may, under the circumstances, be held to relate back to the time of the payment of the money, and the first existence of the duty to give a deed. The conveyance was not in violation of the spirit or purpose of the provisions of the insolvent law forbidding conveyances to preexisting creditors. The case differs from that of Blodgett v. Hildreth, 11 Cush. 311 which was the giving of security for a preexisting *144debt, and in which it was held to be no sufficient ground for sustaining the transfer of property by an insolvent debtor, that it was done in pursuance of an original agreement to give such security, if at any time thereafter it should be required.

Exceptions overruled.